Case 6:19-cv-02168-RBD-LRH Document 12 Filed 01/30/20 Page 1 of 2 PageID 50


                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

WENDELL H. STONE COMPANY,
INC.,

                     Plaintiff,

v.                                                  Case No: 6:19-cv-2168-Orl-37LRH

RESORT CONFIRMATIONS, INC.; and
DANIEL MARSHALL,

                     Defendants.


                                       ORDER

       This matter is before the Court on a status review. On November 19, 2019 this

Court entered a Related Case Order and Notice of Designation (Doc. 5). This Order

states that the parties shall conduct a case management conference no later than 45 days

after service or appearance of any defendant and file the Case Management Report within

seven (7) days of the meeting regardless of the pendency of any undecided motion. To

date, the parties have failed to file a joint Case Management Report as required.

Accordingly, it is

       ORDERED that the parties are directed to file a joint Case Management Report no

later than February 13, 2020.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 30, 2020.
Case 6:19-cv-02168-RBD-LRH Document 12 Filed 01/30/20 Page 2 of 2 PageID 51




Copies:    Counsel of Record




                                    2
